Citation Nr: 1401517	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-38 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Virtual VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he suffers from pain in his feet and legs that radiate to his buttocks.  At his hearing before the undersigned Veterans Law Judge, the Veteran testified that he was diagnosed with diabetic neuropathy shortly after his diagnosis of diabetes.  His diabetes was diagnosed around November 2008.

The Veteran underwent a VA examination in October 2009.  The examiner confirmed the diagnosis of diabetes.  However, the Veteran denied any symptoms of peripheral neuropathy at the examination.  Evaluation of the Veteran's extremities resulted in normal findings.

Despite denying symptoms at the examination, the Veteran filed this claim in January 2010.  At the Board hearing, the Veteran claimed that he was diagnosed with diabetic neuropathy at the Salisbury VA Medical Center (VAMC) and that he was prescribed Gabapentin for the neuropathy.  Upon review of the treatment records in the paper claims file and the Virtual VA claims file, the Board has not found a diagnosis of diabetic neuropathy.  However, the Veteran has been prescribed Gabapentin since at least October 2008.  Also, there are several entries noting complaints of pain in his feet, legs, and buttocks.  Specifically, in October 2009, over a week after the VA examination, the Veteran reported tingling and numbness in his lower extremities.  The note indicates that the Veteran had been taking Vicodin for the pain.  At that same visit, the Veteran's foot was evaluated as being abnormal upon visual examination.  Further, in October 2010, the Veteran complained of increased pain in his legs.  The notation indicates that the Veteran's prescription of Gabapentin was increased to 300 mg from 100 mg.  The most recent Salisbury VAMC records in the claims file continue to show that the Veteran has a prescription for Gabapentin.  

The Veteran also testified at the hearing that he is now experiencing symptoms of neuropathy in his left hand.

The medical evidence in this case is ambiguous as to whether the Veteran actually has peripheral neuropathy of the lower extremities and left hand.  Thus, another VA examination is necessary.  38 C.F.R. § 3.159(c)(4) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  After securing any additional evidence, the RO must schedule the Veteran for an appropriate VA examination (preferably a neurological examination) to determine the current nature and likely etiology of the claimed peripheral neuropathy, specifically of the lower extremities and left hand, to include as secondary to diabetes mellitus.  The claims folder should be made available to the examiner for review and all indicated testing should be conducted. 
After reviewing the record and examining the Veteran, the examiner is to address the following:

(a)  Does the Veteran have any neurological disorder affecting the lower or upper extremities?  If so, identify the specific diagnosis.  The examiner must specifically comment on the Veteran's use of Gabapentin and his complaints of lower extremity pain and numbness in the VA medical records.

(b)  If the answer to (a) is yes, answer the following:

(i)  Is it at least as likely as not (50 percent probability) that any currently diagnosed neurological disorder was incurred in or is otherwise related to service?

(ii)  If (i) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed neurological disorder is proximately due to (caused by) the Veteran's service-connected diabetes-mellitus?

(iii)  If (ii) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed neurological disorder has been aggravated by the Veteran's service-connected diabetes-mellitus?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of neuropathy (i.e., a baseline) before the onset of the aggravation.
The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


